Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (US 2016/0284838).
As for claim 1, Qin et al. disclose in Figs. 1-7 and the related text a semiconductor device, comprising: 
a first electrode 203, 
a first semiconductor region 202/106 provided on the first electrode 203, the first semiconductor region 202/106 being of a first (n) conductivity type and being electrically connected to the first electrode 203; 
a second semiconductor region 316 provided on the first semiconductor region 202/106, the second semiconductor region 316 being of a second (p) conductivity type; 

a conductive portion 130 provided inside the first semiconductor region 202/106 with a first insulating portion 501/503/210 interposed, the conductive portion 130 including a first conductive portion (left portion of 130) and a second conductive portion (right portion of 130), an upper end of the first conductive portion and an upper end of the second conductive portion being separated from each other in a first (x or y/horizontal) direction perpendicular to a second (z) direction (figs. 2 and 5), the second (z/vertical) direction being from the first electrode 203 toward the first semiconductor region 202/106, 
a gate electrode 125 provided on the conductive portion 130 with a second insulating portion interposed 212 (fig. 2), the gate electrode 125 opposing a portion of the first semiconductor region 106/202, the second semiconductor region 316, and the third semiconductor region 306 in the first direction (x/horizontal direction), a gate insulating portion 214 being provided between the gate electrode 125 and the portion of the first semiconductor region 202/106, between the gate electrode 125 and the second semiconductor region 316, and between the gate electrode 125 and the third semiconductor region 306; and 2Application No. 16/416,441Docket No.: 1242236-0913-311 US Amendment dated December 29, 2020 Reply to Office Action of September 29, 2020 
a second electrode 104 (¶0045) provided on the second semiconductor region 316, the third semiconductor region 306, and the gate electrode 125, the second electrode 104 being electrically connected to the second semiconductor region 316, the third semiconductor region 306, and the conductive portion 130 (¶0045 fig. 1).  

As for claim 2, Qin et al. disclose the device according to claim 1, wherein a length of the first conductive portion (left portion of 130) in the second (z/verical) direction is longer than a length of the first conductive portion in the first (x/horizontal) direction (fig. 5), and a length of the second conductive portion (right portion of 130) in the second (z/vertical) direction is longer than a length of the second conductive portion (right portion of 130)  in the first (z/horizontal) direction.  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0284838) in view of Nakazawa et al. (US 8,604,563).
As for claim 5, Qin et al. disclose substantially the entire claimed invention, as applied in claim 1, except the conductive portion and the gate electrode include an impurity, and an impurity concentration in the conductive portion is lower than an impurity concentration in the gate electrode.

Qin et al. and Nakazawa et al. are analogous art because they both are directed transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Qin et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Qin et al. to include the conductive portion and the gate electrode include an impurity, and an impurity concentration in the conductive portion is lower than an impurity concentration in the gate electrode as taught by Nakazawa et al., in order to achieve reduction in resistance of the gate electrode (col. 14 lines 44-67 and col. 15. lines 1 -15 of Nakazawa et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811